TENNESSEE TEACHERS CREDIT UNION,)
                                )
     Plaintiff/Appellee,        )      Davidson Circuit
                                )      Trial No. 95C-3004
                                )
VS.                             )
                                )
ANITA ORR,                      )      Appeal No.
                                )      01A01-9701-CV-00005
     Defendant/Appellant.       )


               IN THE COURT OF APPEALS OF TENNESSEE
                    MIDDLE SECTION AT NASHVILLE
                                                            FILED
                                                             July 18, 1997

                 APPEALED FROM THE CIRCUIT COURT Cecil W. Crowson
                       OF DAVIDSON COUNTY,      Appellate Court Clerk
                     AT NASHVILLE, TENNESSEE


                 HONORABLE WALTER C. KURTZ, JUDGE




ANITA ORR
P.O. Box 198152
Nashville, TN 37219
PRO SE FOR DEFENDANT/APPELLANT


T. LARRY EDMONDSON, #5601
808 Broadway, Second Floor
Nashville, TN 37203
ATTORNEY FOR PLAINTIFF/APPELLEE



                          APPEAL DISMISSED



                                  HENRY F. TODD
                                  PRESIDING JUDGE, MIDDLE SECTION




CONCUR:

SAMUEL L. LEWIS, JUDGE
BEN H. CANTRELL, JUDGE,
TENNESSEE TEACHERS CREDIT UNION,)
                                )
     Plaintiff/Appellee,        )                    Davidson Circuit
                                )                    Trial No. 95C-3004
VS.                             )
                                )
ANITA ORR,                      )                    Appeal No.
                                )                    01A01-9701-CV-00005
     Defendant/Appellant.       )


                                      O P I N I O N



       This appeal is from a judgment in favor of the captioned plaintiff in a suit to recover the

amount due upon a loan secured by a lien upon an automobile. This background and nature of the

judgment under review are as follows:



       On August 18, 1995, the plaintiff caused to be issued an “Immediate Possession Warrant”

from the General Sessions Court. The warrant contained the following oath:

                      I, T. Larry Edmondson, Plaintiff(s), Plaintiff’s
              attorney, do hereby make oath that, according to the affiant’s
              information and belief, the Plaintiff is entitled to the
              possession of 1993 Chevy Camero (sic), VIN
              #2G1FP22P9P2103267, the value of which is $10,500.00,
              because: breach of contract.

                     A copy of any writing upon which the Plaintiff’s right
              of possession is founded is attached hereto.

                      The Defendant has or detains the property, which was
              not subject to such seizure, detention, or execution, wherefore
              Plaintiff demands the possession thereof.

                      I further make oath that I am entitled to a Writ of
              Possession upon the filing of this warrant because:
              UNDERLINE APPLICABLE CLAUSE) (1) At least five
              days prior to the filing of this warrant I gave Defendant
              notice, together with a copy of this warrant and the
              attachments hereto, by certified mail, that I would appeal
              before the Metropolitan General Sessions Court of Davidson
              County, Tennessee, in Courtroom 11, Ben West Municipal
              Building, 100 James Robertson Pkwy. On August 18, 1995 at
              9:00, which notice has either been received by the Defendant
              or was mailed to him at the address shown in the attached
              contract.


                                                      -2-
               (2) (a) That the property involved herein was obtained by
               fraud, misrepresentation, or theft, or that the Defendant is (b)
               concealing the property, (c) likely to remove it from the
               jurisdiction of the Court, (d) likely to dispose of the property,
               (e) endangering the property by unusually hazardous use or,
               (f) seriously impairing the Plaintiff’s security in the property.
               Date: 8-18-1995

               (Signature)                               (Signature)
                                 Affiant                          Deputy Clerk



       Although the oath states that a copy of the paper writing supporting plaintiff’s right to

immediate possession is attached to the oath, such a writing is not included in the record before this

Court. However, the record does contain a certificate of title bearing the following notation:

               Date of first security interest 3-25-94
               First lien holder
               Tennessee Teachers Credit Union


       No other evidence of “right to immediate possession” is found in said certificate.



       The warrant also contains a “Fiat” dated August 18, 1995, and reading is as follows:

                                            FIAT

               TO THE CLERK OF THE METROPOLITAN GENERAL
               SESSIONS COURT OF DAVIDSON COUNTY:

               Upon the filing of the foregoing Warrant and upon the
               Plaintiff(s) giving bond as required by law in the penal sum
               of $10,500.00 Dollars, you will issue a Writ of Possession
               directing the Sheriff to take possession of the within described
               property and deliver it to the Plaintiff(s) and you will
               command the Sheriff to summon the Defendant(s) to appear
               and answer this Warrant at such time as may be fixed, but
               within ten days of the date of service.

               Entered: 8-18-1995

                                (Signature)
               Judge Division ____ Metropolitan General Sessions Court



       A “Writ of Possession” was issued by the Clerk on August 18, 1995.



                                                 -3-
The judgment, entered on August 31, 1995, reads as follows:

       Judgment for the Plaintiff for $0 and the costs of this suit, and
       for the possession of the property described in the warrant.
       Unless Plaintiff has already secured possession thereof, the
       officer is directed to take the property described in the warrant
       out of the possession of the Defendant(s) and deliver the same
       to the Plaintiff(s). The Plaintiff(s) shall dispose of said
       property in accordance with the applicable provisions of the
       Uniform Commercial Code and shall notify the Defendant(s)
       the amount to be credited against this judgment prior to the
       issuance of any Writ of Execution.

       Entered: 8-31-95

                            (Signature)
       Judge, Division IV, Metropolitan General Sessions Court


The judgment bears the following notation:

       From which judgment          deft   prayed an appeal to the
       Circuit Court, which is granted upon Oath       .

       Entered: 9-8-95

                       (Signature)
       Judge, Division IV Metropolitan General Sessions Court


On June 5, 1996, the following order was entered by the Circuit Court:

                               JUDGMENT

                This cause came on to be heard on May 1, 1996, upon
       the testimony of witnesses, proof submitted and argument of
       counsel, it is the opinion of this Court that a Judgment be
       entered against the Defendant, Anita Orr, in the amount of
       $18,227.26 plus a reasonable attorney’s fees in the amount of
       $750.00 plus costs of this cause all for which execution may
       issue after the Plaintiff sells the 1993 Chevrolet Camaro
       which secures the indebtedness owned by the Defendant in
       accordance with the contract which gives rise to the Plaintiff’s
       rights and the Uniform Commercial Code, and it further
       appears that the Defendant shall be given notice of the
       amount received from said sale and execution on the
       deficiency shall not issue for a period of 30 days while this
       Court retains jurisdiction over this matter so that the
       Defendant, Anita Orr, may challenge the reasonableness of
       the sale conducted by the Plaintiff.

               Accordingly, it is so ORDERED.



                                         -4-
        An order that adjudicates fewer than all the claims or the rights and liabilities of all the

parties is not enforceable and is subject to revision at any time before entry of final judgment

adjudicating all the claims, rights and liabilities of the parties. T.R.A.P. Rule 3(a), T.R.C.P. Rule

54.02



        The above quoted order expressly reserved the question of the reasonableness of the sale of

the chattel and the disposition or application of the proceeds. It was therefore not a final, appealable

judgment.



        This appeal is dismissed without prejudice to a further appeal after the entry of a final,

appealable judgment. Costs of this appeal are taxed against the plaintiff/appellant. In event of a

further appeal, the appellant may move this Court to consolidate the record of the present appeal with

that of future proceedings to avoid duplication of expenses.



                                    APPEAL DISMISSED.



                                       _____________________________________
                                       HENRY F. TODD
                                       PRESIDING JUDGE, MIDDLE SECTION



CONCUR:


_____________________________________
SAMUEL L. LEWIS, JUDGE


_____________________________________
BEN H. CANTRELL, JUDGE




                                                 -5-